internal_revenue_service number info release date index no cid dear department of the treasury washington dc person to contact telephone number refer reply to cc ita - conex-121312-02 date date commissioner rossotti has asked me to respond to your letter dated date asking the internal_revenue_service to address what you describe as an inequity in the taxability of federal fishery disaster relief funds for payments under and programs federal_law prohibits us from disclosing to you any return or return_information with respect to the specific facts of the provide you with the following general information which we hope will be responsive to your concerns program before us we are however pleased to program also we do not have sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including but not limited to compensation_for services and gross_income derived from business under the general welfare exception however the service has held that payments to individuals by governmental units under legislatively provided social benefit programs for the promotion of the general welfare are not includible in the recipient’s gross_income whether payments qualify under the general welfare exception depends on what the payments compensate for for example payments to economically needy individuals for basic living_expenses such as food utilities or job training courses in which the trainee does not perform services would be excludable from income under the general welfare exception see eg revrul_76_144 1976_1_cb_17 grants to help disaster victims meet extraordinary disaster-related necessary expenses or serious needs such as medical or dental housing personal_property transportation and funeral_expenses are in the nature of general welfare and therefore not includible in their gross_income see also revrul_75_246 1975_1_cb_24 stipends paid_by a state to an individual while attending vocational occupational and basic educational training in a classroom setting are not includible in gross_income however payments under governmental programs to individuals representing compensation_for lost wages or lost profits are includible in gross_income thus for example sec_85 precludes the general welfare exception from applying to payments of unemployment_compensation by specifically requiring those payments to be included in conex-121312-02 gross_income in addition the staff of the joint_committee on taxation’s explanation of new sec_139 which codifies the exclusion_from_gross_income under the general welfare exception for governmental payments to individuals in connection with a qualified_disaster states as under the present law general welfare exception the exclusion does not apply to payments in the nature of income replacement such as payments to individuals of lost wages unemployment_compensation or payments in the nature of business income replacement staff of the joint_committee on taxation 107th cong 1st sess technical explanation of the victims of terrorism tax relief act of as passed by the house and the senate on date jcx-93-01 date we hope that this information is responsive to your concerns for any further questions please contact sheldon a iskow of this office at sincerely michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting
